Citation Nr: 1114897	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  10-15 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to restoration of a 30 percent rating for instability of the left knee,   as of February 1, 2010. 

2. Entitlement to restoration of a 20 percent rating for degenerative joint disease of the left knee post arthrotomy and excision of fragment of posterior horn and medial meniscus. 

3. Entitlement to restoration of a 20 percent rating for degenerative joint disease of the right knee post meniscectomy. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from October 20, 1980 to January 5, 1981.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which reduced the level of compensation benefits for right and left knee disabilities. The disability rating assigned for left knee instability was reduced from 30 to 20 percent, effective February 1, 2010. The evaluations assigned for both right and left knee degenerative joint disease were reduced from 20 to 10 percent, also from February 1, 2010. In an August 2009 decision, the RO granted a separate 10 percent rating for instability of the right knee, the propriety of which (or evaluation assigned) is not an issue currently on appeal. The Veteran wants restoration of the previously assigned disability ratings to their pre-February 1, 2010 levels.

In September 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, a transcript of which is of record. In Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claims that were lacking to substantiate the claims for benefits.           In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims. Moreover, neither the Veteran           nor his representative has asserted that VA failed to comply with 38 C.F.R.                     § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing. By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.             As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Also, later that month, the Veteran provided additional evidence comprised of VA outpatient treatment records, along with a waiver of RO initial consideration of this new evidence. See 38 C.F.R. §§ 20.800, 20.1304(a) (2010). 


FINDINGS OF FACT

1. There is sufficient basis to demonstrate continued left knee instability, with no clear indication of less disabling "moderate" symptomatology, as to substantiate the previously assigned 30 percent rating for that manifestation. 

2. According to the evidence available to the RO prior to implementing its rating reduction for left knee degenerative joint disease, there were competent VA medical examination findings demonstrating at or near normal range of motion. Subsequently obtained contemporaneous private medical findings demonstrated at worst 0 to 90 degrees range of motion. At no time was the Veteran shown to have had impairment of the tibia and fibula.      

3. According to the evidence of record in evaluating right knee degenerative joint disease, there was range of motion no worse than 0 to 85 degrees on private medical evaluation, and there was no demonstrable impairment of the tibia and fibula.
CONCLUSIONS OF LAW

1. The criteria are met for restoration of a 30 percent rating for instability of the   left knee, effective February 1, 2010. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 4.1, 4.3, 4.7, 4.10; 4.71a, Diagnostic Code 5257 (2010).

2. The reduction in rating for degenerative joint disease of the left knee post arthrotomy and excision of fragment of posterior horn and medial meniscus from  20 to 10 percent, effective February 1, 2010, was proper. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5260, 5261 and 5262 (2010).

3. The reduction in rating for degenerative joint disease of the right knee post meniscectomy from 20 to 10 percent, effective February 1, 2010, was proper.         38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.105(e), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Codes 5260, 5261 and 5262 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duties to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2010).

This notwithstanding, the VCAA duties to notify and assist do not apply where the issue is a reduction in rating. Indeed, the VCAA duties are triggered by the receipt of a new claim. In the case of a reduction, there has been no claim so the VCAA is therefore inapplicable. However, there are specific particularized notice requirements which apply to a reduction in rating. The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction.  See Brown v. Brown, 5 Vet. App. 413, 418 (1993).  

Pursuant to 38 C.F.R. § 3.105(e), initially, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.              The beneficiary will then be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given          60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level. If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.

The Board is aware in this case that the November 2009 RO rating decision on appeal, in addition to effectuating a reduction in compensation benefits, awarded       a separate 10 percent evaluation for right knee instability. Regardless, the total overall level of compensation was decreased (from a combined rating of 70 percent,                 to 50 percent). Thus, the procedural protections afforded under 38 C.F.R.                 § 3.105(e) are still for application. See e.g., Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007) (holding that VA was not obligated to provide a veteran with sixty days notice before making a disability rating decision effective if the decision did not reduce the overall compensation paid to the veteran).

Here, the applicable procedural safeguards were properly dispensed with, so there  is no due process of law violation that would inherently invalidate the RO's reduction in rating action. The consideration of the claims regarding the propriety of reduction for right and left knee disorders proceeds to the factual merits of whether reduction in rating was appropriate. 

Background and Analysis

Governing Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 4.1 (2010). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

The circumstances under which a disability rating may be reduced are specifically limited and carefully circumscribed by applicable regulations. See Greyzck v. West, 12 Vet. App. 288, 292 (1999) ("The regulatory requirements for reducing a disability rating that has continued at the same level for five years or more are more stringent than the general requirements for periodically increasing or decreasing a disability rating.")

Where a disability rating has been continued for at least five years at the same level, under 38 C.F.R. § 3.344, if there have occurred changes in essential medical findings or diagnosis, that case is to be reviewed and adjudicated so as to produce the greatest degree of stability of disability evaluation. In determining the propriety of a previous evaluation, the entire record as to medical history should be considered to ascertain whether the most recent examination is indeed a full and complete depiction of the level of disability. An examination less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction. Ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. When encountering a change of diagnosis  VA will exercise caution in determining whether this change in diagnosis represents       no more than a progression of an earlier diagnosis, an error in prior diagnosis, or possibly a disease entity independent of the service-connected disability. 38 C.F.R. § 3.344(a). 

Moreover, in such cases provided doubt remains, after according due consideration to all the evidence developed by the several items discussed in the preceding paragraph (section 3.344(a)), the rating agency will continue the rating in effect under specified procedures. 38 C.F.R. § 3.344(b).

The provisions of section 3.344 specifically apply to the reduction in rating claim insofar as the proper evaluation of degenerative joint disease in the left knee, given that the previously assigned 20 percent rating had been in effect for more than         five years. However, the same provisions are inapplicable regarding the reduction in rating for left knee instability, and right knee degenerative joint disease, as the previously assigned evaluations for those conditions both were in effect for less than five years, respectively. 38 C.F.R. § 3.344(c).

For purpose of all of the instant reduction in rating claims, where interpreting various examination reports of record, these reports must be interpreted in light of the entire medical history, reconciling any contrary findings into a consistent picture. See 38 C.F.R. § 4.2. Any change that is made in the previous diagnosis or etiology should also be considered, with the goal of reconciliation or continuance of the previous diagnosis or etiology of record. See 38 C.F.R. § 4.13.

The determination in a reduction in rating case must include the proper application as to the standard of proof. To warrant reduction in rating, it must be shown that the preponderance of the evidence supports the reduction itself, and with application of the benefit-of-the-doubt doctrine under 38 U.S.C.A. § 5107(b) as required.             See Brown v. Brown, 5 Vet. App. 413, 420 (1993). See also, Peyton v. Derwinski,   1 Vet. App. 282, 286 (1991).

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved. Cf. Dofflemyer v. Derwinski,              2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

Turning to the applicable rating criteria under which the Veteran's knee disorders have been evaluated throughout their history, left knee instability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other impairment of the knee. 

Meanwhile, right and left degenerative joint disease were each evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5262, for traumatic arthritis rated based on impairment of the tibia and fibula). 

Under Diagnostic Code 5257, "other" knee impairment is evaluated based upon recurrent subluxation and/or lateral instability. This diagnostic code provides that a 10 percent disability rating is warranted for slight disability, a 20 percent rating           is warranted for moderate disability, and a maximum 30 percent evaluation is warranted for severe disability.

Diagnostic Code 5262 provides that where there is malunion of the tibia and fibula with slight knee or ankle disability, a 10 percent rating is warranted; where there is moderate level disability, a 20 percent rating is warranted; and for a marked level of disability, a 30 percent rating is warranted. The maximum available 40 percent rating may be assigned when there is nonunion of the tibia or fibula with loose motion requiring a brace.

There are other available diagnostic codes which potentially apply.                           Under Diagnostic Code 5003, degenerative arthritis will be rated on the basis of limitation of motion of the specific joint or joints involved. When however, limitation of motion at the joint(s) involved is noncompensable, a 10 percent rating is warranted for each major joint or group of minor joints affected by limitation of motion, to be combined, not added, under this diagnostic code. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. Where there is no limitation of motion but x-ray evidence of involvement of two or more major joints or minor joint groups,          a 10 percent rating is assigned. A 20 percent rating is assigned where the above is present but with occasional incapacitating exacerbations.

Under further applicable rating criteria, Diagnostic Code 5260 pertains to limitation of leg flexion, and provides for a noncompensable rating when flexion is limited to             60 degrees. A 10 percent rating requires flexion limited to 45 degrees; a 20 percent rating requires flexion limited to 30 degrees; and the highest available 30 percent rating requires flexion limited to 15 degrees.

Diagnostic Code 5261 provides that limitation of motion of the knee will be assigned a noncompensable rating when extension is limited to 5 degrees.               A 10 percent evaluation requires extension limited to 10 degrees; a 20 percent rating requires extension limited to 15 degrees; a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to          30 degrees; and a maximum 50 percent rating is assigned when extension is limited to 45 degrees.

Normal range of motion for the knee is from 0 degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

VA's Office of General Counsel in a precedent opinion determined that separate disability ratings may be assigned for limitation of knee flexion and of knee extension without violation of the rule against pyramiding (at 38 C.F.R. § 4.14), regardless of whether the limited motions are from the same or different causes. VAOPGCPREC 9-04 (September 17, 2004), 69 Fed. Reg. 59,990 (2004).

VAOPGCPREC 23-97 further held that a claimant may receive separate disability ratings for arthritis and instability of the knee, under Diagnostic Codes 5003 and 5257, respectively. See VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997). In order for a knee disability rated under Diagnostic Code 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 does not have to be compensable, but must meet the criteria for a zero-percent rating. VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56,704 (1998).

When evaluating any musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

Evidence of Record 

As part of the basis for the RO's reduction in rating action, there is of record a        July 2009 VA Compensation and Pension examination report by an orthopedist.       At that time, the Veteran reported that he experienced pain in both knees on a daily basis, left greater than right, accompanied by locking, instability, and periodic swelling. He took several prescription pain relief medications. He was then employed in the occupation of a resource teacher, but stated he had been forced to curtail an assignment in coaching because of knee problems. In his daily living he reportedly had to curtail his walking, and experienced flare-ups of the knees which were activity related. He reportedly did use braces and a cane. 

Upon a physical exam, both knees showed a mild degree of pain on patellar compression. Range of motion in the right knee was from 0 to 140 degrees, and in the left knee from 0 to 120 degrees. Motion was accompanied by end-of-range pain, but not additionally limited following repetitive use. Both knees showed a mild degree of anterior posterior laxity on the Lachman's test and Drawer test. The right knee showed a mild degree of pain and laxity on both varus and valgus stress.     The left knee showed similar but more severe findings. The knees were both tender over the medial aspect of the joint, and both knees showed a minimal degree of crepitus. The McMurray test was normal bilaterally. X-rays of the left knee showed mild degenerative changes, while x-rays of the right knee were read as within normal limits. The diagnoses were degenerative joint disease and ligamentous laxity of the left knee; and chronic strain and ligamentous laxity of the right knee.

There are also file, contemporaneous with the foregoing examination, extensive records of VA outpatient treatment. As indicated through a June 2009 orthopedic clinic note, the Veteran presented with returning bilateral knee pain. On objective exam of the lower extremities there was quad atrophy present, small effusion, full range of motion, normal patellofemoral tracking with positive grind, stability to varus and valgus stress, and guarding with Lachman Drawer and pivot. The knees were neurovascularly intact distally. The assessment given was bilateral knee pain, largely patellofemoral symptoms. The Veteran was administered pain relief injections. As reflected in an October 2009 follow-up report, the Veteran had       with regard to the bilateral knees marked quad atrophy, minimal effusions, full range of motion with pain at the extremes, normal patellofemoral tracking with positive grind, 1+ medial ligament laxity, 2+ anterior drawer and Lachman's with guarding with pivot. It was noted that the Veteran had been on a narcotic pain contract since July 2007. An extra small thermoskin hinged knee brace had been ordered on his behalf, because the previous brace was too big. During a November 2009 consult, the Veteran was measured for another knee brace, for which he was  to be professional fitted.

Meanwhile, received in February 2010 from the Veteran was the January 2009 correspondence of private physician Dr. T.N., who stated that he had been treating the Veteran for bilateral knee osteoarthritis. The physician indicated that by his exam, the Veteran's range of motion in his right knee was 0 to 85 degrees, and in his left knee was 0 to 90 degrees.

More recently, a June 2010 VA orthopedic report indicated medical findings        much in keeping with that previously noted. In this instance, the Veteran had marked quad atrophy left greater than right, positive bony prominences with diffuse pain, and again full range of motion with pain at the extremes. It was indicated that the Veteran had experienced some difficulty with the old knee brace, inasmuch as it was too big and was leaving a scar on the lateral aspect of his left knee. 
 
Analysis

A. Left Knee Instability

Having reviewed the competent and probative evidence before it, the Board is of the opinion that the evidence before the RO when it implemented a reduction in rating from 30 to 20 percent for left knee instability did not meet the appropriate standard for this action undertaken to reduce benefits. Pursuant to the rating criteria,                 at Diagnostic Code 5257 a 30 percent evaluation is assigned when there is severe "other" impairment of the knee, characterized by recurrent subluxation and/or lateral instability. When there is less pronounced moderate impairment of the knee, a 20 percent rating is to be assigned. See 38 C.F.R. § 4.71a. In this case, while the medical evidence did not unequivocally support the criteria for the higher                 30 percent rating, it nonetheless clearly did not show by a preponderance of the evidence that a lesser 20 percent rating was best suited to evaluating the Veteran's service-connected symptomatology. It is quite evident that the Veteran continued to have problems with instability of the left knee joint region. On the July 2009 VA examination, there was bilateral knee pain and laxity on both varus and valgus stresses; on the right side this was mild in degree, but on the left side there were "more severe findings." Meanwhile, an October 2009 VA orthopedic outpatient record indicated there was 1+ medial ligament laxity, 2+ anterior drawer and Lachman's with guarding with pivot. 

Based on the foregoing, there is simply no basis upon which to reduce benefits for left knee instability. There clearly remained a substantial level of disability. As to whether this was "moderate," or more "severe" in nature, the evidence is indeterminate. That very inconclusive element is ultimately favorable here,   because the preponderance of the evidence standard must be met before the RO can effectuate any reduction in rating. There is no proof to reasonable satisfaction that left knee instability improved to a "moderate" level of severity. Adding to the evidence in favor of the previously existing 30 percent is the Veteran's competent and credible testimony as to the continuing need for a knee brace and other assistive devices to support the left knee joint. In sum, the evidence does not substantiate the reduction action taken by the RO regarding left knee instability. It follows that the previously assigned 30 percent evaluation for left knee instability must be restored. 

B. Left Knee Degenerative Joint Disease

With reference to service-connected left knee degenerative joint disease, the Board reaches the conclusion that the RO's reduction in rating from 20 to 10 percent was proper, as it is substantiated by comprehensive review of the available evidence. Initially, it is observed that the existing scheme under which this condition has been evaluated by the RO, at 38 C.F.R. § 4.71a, Diagnostic Code 5262, does not avail  the Veteran of the previous assigned rating of 20 percent, given that the Veteran  has no signs of impairment of the tibia and fibula. Indeed, left knee x-rays have been generally normal, barring some degenerative arthritic changes. Consequently, the Board is required to consider some other evaluative criteria to determine whether the RO has properly rated the Veteran's left knee degenerative joint disease. The obvious source of pertinent rating criteria becomes that premised   upon limitation of motion. See e.g., Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (an alternative diagnostic code than that applied by the RO may be appropriate under the circumstances, and where a claim is evaluated under this criteria, the VA adjudicator should explain the basis for this determination).         See also Butts v. Brown, 5 Vet. App. 532, 538 (1993).

Consideration of the rating criteria premised on limitation of motion does not warrant any more favorable outcome in this case, however, inasmuch as the Veteran retains substantial residual functional capacity for movement of the left lower extremity. Most significantly, on VA examination of July 2009 the Veteran demonstrated left knee range of motion from 0 to 120 degrees, which is within           20 degrees of fully normal mobility. The motion included end-of-range pain,         but was not further limited on repetitive use. Thus, there was no attendant additional limitation of motion occasioned by pain, weakness, incoordination or other form of recognized functional loss. See DeLuca, supra. See also 38 C.F.R. §§ 4.45, 4.59. Pursuant to the rating criteria based upon limitation of motion, a 20 percent rating requires either leg flexion limited to 30 degrees, or leg extension limited to                 20 degrees. (In the alternative, there could exist a higher 20 percent rating based on two 10 percent ratings for both flexion limited to 45 degrees, and extension limited to 10 degrees.) Here, with near normal range of motion on the VA exam,                   the Veteran does not have limitation of motion even close to that which substantiate the higher potentially available rating of 20 percent. 

Moreover, there are contemporaneous sources of medical evidence that do not contravene these findings. In particular, the June 2009 VA orthopedic record denotes full range of motion present, as do several other follow-up evaluations.   The most pronounced findings on range of motion come from the January 2009 private physician's evaluation, indicating left knee range of motion from 0 to 90 degrees, which still does not approximate the requirements for a 20 percent evaluation based on either limited knee flexion, or limited knee extension.

In reaching the conclusion that the evidence does not support returning to the prior assigned 20 percent evaluation, the Board has employed the provisions of 38 C.F.R. § 3.344 given that the 20 percent rating for left knee degenerative arthritis was           in effect for more than five years, particularly insofar as giving appropriate weight to the entire medical history and not one single examination. To this effect, however, as mentioned the January 2009 private physician's report is fully consistent with the July 2009 VA examination which essentially showed noncompensable limitation of motion. The recent medical history moreover through VA outpatient evaluations repeatedly substantiates at or near normal range of motion. Therefore, there is no other finding to reach than that the July 2009 VA examination represented a true and accurate depiction of service-connected disability. Nor for that matter, is there any significant finding in the medical history to demonstrate that the Veteran once had demonstrable impairment of the tibia and fibula, rather, this appears to have been the RO's most recent basis for evaluating left knee degenerative joint disease in light of the Veteran's continuing need for use of a knee brace, if not with actual damage to the underlying joint structure.

Accordingly, for the reasons stated, the Board has determined that reduction in rating from 20 to 10 percent for left knee degenerative joint disease was properly undertaken. 

C. Right Knee Degenerative Joint Disease

The review of the comprehensive evidence supports the proposition that                 the Veteran's right knee degenerative joint disease is less than 20 percent disabling, and that a 10 percent evaluation is the better approximation of service-connected disability. Here, as with evaluation of the left knee, there is no clear indication that the Veteran has sustained actual impairment to the tibia and fibula, such as would qualify for a compensable evaluation pursuant to Diagnostic Code 5262. Rather,  the rating criteria premised upon limitation of motion offer the best opportunity to potentially substantiate the earlier assigned evaluation. To this effect, however, the July 2009 VA Compensation and Pension examination identified right knee motion from 0 to 140 degrees, with no further diminution due to pain, weakness, fatigue or other forms of functional loss. This is normal range of motion. VA outpatient records likewise show full range of motion. At worst, on private medical evaluation in January 2009, range of motion was from 0 to 85 degrees. Based on these findings, the Veteran did not have limitation of motion that would qualify for a        20 percent rating under Diagnostic Codes 5260, or 5261, respectively. 

Therefore, there is no available evidentiary basis in the applicable rating criteria upon which to substantiate a 20 percent evaluation for right knee degenerative joint disease. The preponderance of the evidence rather favors a reduction in rating,          as undertaken by the RO to the revised level of a 10 percent evaluation. 





ORDER

A 30 percent rating for instability of the left knee is restored, as of February 1, 2010. 

The reduction in rating from 20 to 10 percent for degenerative joint disease of the left knee post arthrotomy and excision of fragment of posterior horn and medial meniscus, as of February 1, 2010, was proper. 

The reduction in rating from 20 to 10 percent for degenerative joint disease of the right knee post meniscectomy, as of February 1, 2010, was proper. 




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


